Fill in this information to identify your case:
                                                                                                                                             Check if this modification is filed
                                                                                                                                                 prior to filing of TRCC.
IN THE UNITED STATES BANKRUPTCY COURT
                                                                                                                                             Check if this modification is filed
FOR THE EASTERN DISTRICT OF TEXAS                                                                                                                after TRCC filing but still within
                                                                                                                                                 Benchmark Fee Period.
                   Joseph                  John                     Kubala, III
Debtor 1          ________________ ______________________________________________________                                                   X Check if this modification is filed
                                                                                                                                            
                   First Name              Middle Name                  Last Name
                                                                                                                                                 after Benchmark Fee Period.

                     Erin                  Colleen                   Kubala                                                                List the sections which have been
Debtor 2           ______________________________________________________________________                                                  changed by this modification:
(filing spouse)     First Name             Middle Name                  Last Name
                                                                                                                                           2.2, 3.2, 4.3___________
                19-40292
Case Number: __________________________________



TXEB Local Form 3015-d


                                                         MOTION TO MODIFY
                                                     CONFIRMED CHAPTER 13 PLAN
                                                                                                                                                             Adopted: Dec 2017



TO THE HONORABLE JUDGE OF THIS COURT:
1.    This Motion to Modify Previously-Confirmed Chapter 13 Plan (the “Modification Motion”) is filed by the:

                          X Debtor;1
                                                              Chapter 13 Trustee;
                           Unsecured Claimant:                 ___________________________________


       for the purpose of modifying certain specified provisions of that Chapter 13 Plan which had previously been confirmed for
       the Debtor on 8/19/2019 [dkt #41]. Except as modified herein, all provisions of the confirmed Chapter 13 Plan remain in
       full force and effect.

     If this Motion is filed by the Debtor, each Debtor:

                         certifies that an amended Schedule I and Schedule J have been filed contemporaneously with this motion;
                          X declares, under penalty of perjury, that the information contained in Schedule I and Schedule J, as previously filed
                          
                          with the Court, remains true and correct.


                                                               28-DAY NEGATIVE NOTICE – LBR 3015(h):

            Your rights may be affected by the plan modifications sought in this pleading. You should read this pleading
            carefully and discuss it with your attorney, if you have one in this bankruptcy case. If you oppose the relief
            sought by this pleading, you must file a written objection, explaining the factual and/or legal basis for
            opposing the relief.

            No hearing will be conducted on this Motion unless a written objection is filed with the Clerk of the United
            States Bankruptcy Court and served upon the party filing this pleading WITHIN TWENTY-EIGHT (28) DAYS
            FROM DATE OF SERVICE shown in the certificate of service unless the Court shortens or extends the time for
            filing such objection. If no objection is timely served and filed, this pleading shall be deemed to be
            unopposed, and the Court may enter an order confirming this plan modification. If an objection is filed and
            served in a timely manner, the court will thereafter set a hearing with appropriate notice. If you fail to appear at
            the hearing, your objection may be stricken. The Court reserves the right to set a hearing on any matter.

            1
                The use of the singular term “Debtor” in this Modification Motion includes both debtors when the case has been initiated by the filing of a joint petition by spouses.
         Joseph John Kubala, III
Debtor _______________________________________________________
                                                                                                               19-40292
                                                                                             Case number_____________________________________




2.   This Modification Motion is required [select all applicable]:

                         to reconcile the Plan with allowed claims pursuant to the TRCC;
                        X to increase the amount of payments required under the Plan;
                        
                         to reduce the amount of payments required under the Plan;
                         to provide for an allowed claim omitted from treatment under the Plan;
                        X to extend the time for making payments required under the Plan;
                        
                         to reduce the time for making payments required under the Plan;
                       to surrender collateral pursuant to § 3.6;
                         to cease further plan disbursements to a particular claimant;
                         to cure a delinquency in the plan payments caused by _______________________________________;
                       to increase the amount of retained income tax refunds authorized under § 2.4;
                                    Reason: _______________________________________________________________________;
                        X to seek approval of an additional award of attorney’s fees to the Debtor’s attorney;
                        
                        X Other:
                                     To add claim for post-confirmation mortgage arrears caused by loss of income due to corona virus.

                         to add a nonstandard provision to Part 8 of the Plan [check box below];


3.   Notice to Creditors: Regarding insertion of new Nonstandard Provision into Debtor’s Plan:

     Nonstandard provisions as set forth in Part 8.                                                                                Included   X
                                                                                                                                               X Not included
                                                                                                                                               



4. The specific modifications to the Debtor’s Plan are as follows:

          X § 2.2 of the Plan regarding regular plan payments2 is MODIFIED in the following respects:
          
                                  Beginning on the 30th day after the Petition Date3 unless the Court orders otherwise, the Debtor will
                                  make regular payments to the Trustee in variable amounts throughout the applicable commitment period
                                  and for such additional time as may be necessary to make the payments to claimants specified in Parts
                                  3 through 5 of this Plan (the “Plan Term”). The payment schedule shall consist of:

                                    Constant Payments: The Debtor will pay $ __________________ per month for ___________
                                  months.

                                  X
                                      Variable Payments: The Debtor will pay make variable plan payments throughout the Plan Term.
                                  The proposed schedule for such variable payments are set forth in Exhibit A to this Order and are
                                  incorporated herein for all purposes.



                          If plan payment amounts are increasing, the Debtor certifies that, with regard to § 2.3 of the Plan,

                                  
                                   a Motion for an Amended Wage Withholding Order for the increased payment amount has been filed;
                                  X an increase of the amount to be transferred to the Trustee by electronic means has been authorized.
                                  X
                                  
                                  
          2
              Any reference to § 2.2 of the Plan herein includes any payments designated and confirmed under ¶ 2 of the 2006 version of TXEB Local Form 3015-a.
          3
              The use of the term “Petition Date” in this Plan refers to the date that the Debtor filed the voluntary petition in this case.

TXEB Local Form 3015-d [eff. 12/2017]                                  Motion to Modify Confirmed Chapter 13 Plan                                                 Page 2
          Joseph John Kubala, III
 Debtor _______________________________________________________                                       19-40292
                                                                                       Case number_____________________________________


      None. No additional Cure Claims designated for treatment under § 3.2 of the Plan.4
      No Remaining Claims. All claims previously listed as a Cure Claim in § 3.2 of the Plan have been reclassified.
     X Revised/Additional Cure Claims. § 3.2 of the Plan regarding the treatment of Cure Claims is MODIFIED in the following
     
     respects; provided, however, that to the extent that any Cure Claim added hereto is composed of a post-petition mortgage arrearage,
     the payment of any such arrearage shall be deferred until such time as the Claimant files an amended proof of claim to quantify the
     amount of the post-petition arrearage and, in any event, unless the Court specifically orders otherwise, such payment shall be
     subordinated to the existing payment rights of junior classes under the Debtor’s previously-confirmed Chapter 13 Plan:

                                                                                                                                        Projected             Projected
                                                                                                                         Plan
                                          Collateral/Property               Debtor’s DPO           Cure Claim                            Monthly             Total Cure
         Claimant                                                                                                      Interest
                                             Description                      Amount                Amount                             Payment by            Payment by
                                                                                                                         Rate
                                                                                                                                         Trustee               Trustee

 Freedom Mortgage                     3505 Spruce Street                      $ 1,301.66           $10,990.96            0   %         pro-rata             $10,990.96

 Revised Claim
                                                                                                                                        Trustee
X
X
 Additional Claim                                                                                                                   should suspend
                                                                                                                                       current plan
                                                                                                                                        payment

Insert additional claims as needed.


     X None. No additional 910 Claims designated for treatment under § 3.3 of the Plan.5
     
      No Remaining Claims. All claims previously listed as a 910 Claim in § 3.3 of the Plan have been reclassified.
      Revised/Additional 910 Claims. § 3.3 of the Plan regarding the treatment of 910 Claims is MODIFIED in the following respects:
                                                                                                            Plan
                                                                                                                     Equal Monthly                  Projected Total
         Claimant                        Collateral Description                910 Claim Amount           Interest
                                                                                                                   Payment by Trustee             Payment by Trustee
                                                                                                            Rate




     X
     X None. No additional 506 Claims designated for treatment under § 3.4 of the Plan.6
     
      No Remaining Claims. All claims previously listed as a 506 Claim in § 3.4 of the Plan have been reclassified.
      Revised/Additional 506 Claims. § 3.4 of the Plan regarding the treatment of 506 Claims is MODIFIED in the following respects:
                                                                                                                      Plan        Equal Monthly           Projected Total
      Claimant                  Collateral Description            506 Claim Amount           Collateral Value       Interest       Payment by              Payment by
                                                                                                                      Rate           Trustee                 Trustee




     
     X None. No additional Direct Claims designated for treatment under § 3.5 of the Plan.7
     
      § 3.5 of the Plan regarding the treatment of Direct Claims is MODIFIED in the following respects:
                                                            Total Claim                                                                                      Date of
                                                                               Collateral         Contract         Monthly              Party to
                                     Collateral             Amount on                                                                                         Final
       Claimant                                                                 Value on          Interest       Payment per             Make
                                    Description              Petition                                                                                       Monthly
                                                                              Petition Date         Rate          Contract              Payment
                                                               Date                                                                                         Payment




           4
               Any reference to § 3.2 of the Plan herein includes any payments designated and confirmed under ¶ 6(B) or ¶ 8 of the 2006 version of TXEB Local Form 3015-a.
           5
               Any reference to § 3.3 of the Plan herein includes any payments designated and confirmed under ¶ 6(A)(ii)(a) of the 2006 version of TXEB Local Form 3015-a.
           6
               Any reference to § 3.4 of the Plan herein includes any payments designated and confirmed under ¶ 6(A)(ii)(b) of the 2006 version of TXEB Local Form 3015-a.

           7 Any reference to § 3.5 of the Plan herein includes any payments designated and confirmed under ¶ 12(B) of the 2006 version of TXEB Local Form 3015-a.


 TXEB Local Form 3015-d [eff. 12/2017]                             Motion to Modify Confirmed Chapter 13 Plan                                                         Page 3
         Joseph John Kubala, III
Debtor _______________________________________________________                                         19-40292
                                                                                        Case number_____________________________________




    X
         None. No additional designations for surrender of collateral under § 3.6 of the Plan.8
        Additional Surrender of Collateral. § 3.6 of the Plan regarding the designation of property to be surrendered is MODIFIED.
    The Debtor surrenders to each additional claimant listed below the property that secures that creditor’s claim and requests that, upon
    the granting of this Modification Motion, the automatic stay under § 362(a) be terminated as to the referenced collateral only and any
    co-debtor stay under § 1301 be terminated in all respects. Pending the consideration of this Modification Motion, the Trustee shall
    immediately cease any plan distribution to the additional claimant on account of the allowed secured claim for which the surrendered
    collateral stands as security. The affected claimant shall have ninety (90) days after the entry of the order granting this
    Modification Motion to file an amended proof of claim regarding recovery of any deficiency balance from the Estate resulting from
    the disposition of the collateral. Any such allowed general unsecured claim will thereafter be treated under § 5.2 of the confirmed
    plan.




                      Claimant                                             Collateral Description                                        Collateral Location




    X
     None. No additional DSO Claims designated for treatment under § 4.4 of the Plan.9
     No Remaining Claims. All claims previously listed as a DSO Claim in § 4.4 of the Plan have been reclassified.
     Revised/Additional DSO Claims. § 4.4 of the Plan regarding the treatment of DSO Claims is MODIFIED in the following
    respects:



                                                                                  Projected DSO
                          DSO Claimant                                                                                  Projected Monthly Payment by Trustee
                                                                                  Claim Amount




     X None. No additional Tax/Other Priority Claims designated for treatment under § 4.6 of the Plan.10
     
      No Remaining Claims. All claims previously listed as a Tax/Other Priority Claim in § 4.6 of the Plan have been reclassified.
      Revised/Additional Tax/Priority Claims. § 4.6 of the Plan regarding the treatment of Tax/Other Priority Claims is MODIFIED in the
     following respects:



                        Priority Claimant                                   Projected Claim Amount                      Projected Monthly Payment by Trustee




          Part 8 of the Plan is MODIFIED with the inclusion of the following Special Provision:



    Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise
    included in the Official TXEB Form or any deviation from it. Any nonstandard provision set out elsewhere in this Modification Motion is void.
    Even if set forth below, any nonstandard provision is void unless the “Included” box is checked in ¶ 3 of this Modification Motion.




           8
               Any reference to § 3.6 of the Plan herein includes any designations for surrender of collateral under ¶ 6(C) of the 2006 version of TXEB Local Form 3015-a.
          9
               Any reference to § 4.4 of the Plan herein includes any payments designated and confirmed under ¶ 5(A) of the 2006 version of TXEB Local Form 3015-a.

          10 Any reference to § 4.6 of the Plan herein includes any payments designated and confirmed under ¶ 5(B) of the 2006 version of TXEB Local Form 3015-a.




TXEB Local Form 3015-d [eff. 12/2017]                               Motion to Modify Confirmed Chapter 13 Plan                                                          Page 4
         Joseph John Kubala, III                                                         19-40292
Debtor _______________________________________________________             Case number_____________________________________




   5.   Request for Additional Attorney’s Fees (Expiration of Benchmark Fee Period Only):

        In light of the fact that the Benchmark Fee Period under LBR 2016(h) expired prior to the filing of this motion, the Debtor’s attorney,
        Gregory W. Mitchell requests an additional award of $ 650.00 to be paid pursuant to § 4.3 of the confirmed Plan for legal services
        rendered and for reimbursement of expenses incurred with regard to the preparation and filing of this Modification Motion and other
        documents pertaining thereto. This award would be in addition to any other fees previously awarded or paid in this case and shall be
        paid in a manner consistent with § 9.2 of the confirmed Plan.




             WHEREFORE, the Movant, as identified in ¶ 1 herein, respectfully prays that the foregoing Modification Motion be granted, that
        the Debtor’s Plan be modified in the manner set forth herein, that, if applicable, any request for additional attorney’s fees as set forth
        in ¶5 be granted, and that such other and further relief be granted in this regard as may be appropriate under the circumstances.




                                                                                               THE MITCHELL LAW FIRM, L.P.


                                                                                               /s/ Gregory W. Mitchell
                                                                                               Gregory W. Mitchell
                                                                                               State Bar ID#: 00791285
                                                                                               George D. Wigington
                                                                                               State Bar ID#: 24091665
                                                                                               1412 Main Street, Suite 500
                                                                                               Dallas, Texas 75202
                                                                                               (972)463-8417 – Office
                                                                                               (972)432-7540 – Facsimile
                                                                                               E-mail: greg@mitchellps.com
                                                                                               Attorney for Debtors




         I hereby certify that on July 1, 2020, the foregoing and EXHIBIT A were served on the creditors or parties in interest listed below
         on the attached master mailing matrix.

                                                                                           /s/ Gregory W. Mitchell
                                                                                           Gregory W. Mitchell




          TXEB Local Form 3015-d [eff. 12/2017]                     Motion to Modify Confirmed Chapter 13 Plan                                 Page 5
Debtor:   Joseph John Kubala, III                                 Case Number: 19‐40292
          Erin Colleen Kubala



                         EXHIBIT "A" ‐ VARIABLE PLAN PAYMENTS

Payment Start Date: March 5, 2019


  Month   Payment                   Month   Payment             Month   Payment

    1      $    400.00               25     $   495.00           49      $    645.00
    2      $    184.62               26     $   495.00           50      $    645.00
    3      $    276.93               27     $   495.00           51      $    645.00
    4      $    276.93               28     $   495.00           52      $    645.00
    5      $    495.00               29     $   570.00           53      $    720.00
    6      $    495.00               30     $   570.00           54      $    720.00
    7      $    495.00               31     $   570.00           55      $    720.00
    8      $    495.00               32     $   570.00           56      $    720.00
    9      $    495.00               33     $   570.00           57      $    720.00
    10     $    495.00               34     $   570.00           58      $    720.00
    11     $    495.00               35     $   570.00           59      $    720.00
    12     $    495.00               36     $   570.00           60      $    720.00
    13     $    495.00               37     $   570.00           61      $    720.00
    14     $    495.00               38     $   570.00           62      $    720.00
    15     $    495.00               39     $   570.00           63      $    720.00
    16     $    495.00               40     $   570.00           64      $    720.00
    17     $    495.00               41     $   645.00           65      $    795.00
    18     $    495.00               42     $   645.00           66      $    795.00
    19     $    495.00               43     $   645.00           67      $    795.00
    20     $    495.00               44     $   645.00           68      $    795.00
    21     $    495.00               45     $   645.00           69      $    795.00
    22     $    495.00               46     $   645.00           70      $    795.00
    23     $    495.00               47     $   645.00           71      $    795.00
    24     $    495.00               48     $   645.00           72      $    795.00

                                                                Total    $ 42,598.48
Label Matrix for local noticing         24 Hour Physicians, Inc.             AFNI
0540-4                                  P.O. Box 4346, Dept. 452             P.O. Box 94063
Case 19-40292                           Houston, TX 77210-4346               Palatine, IL 60094-4063
Eastern District of Texas
Sherman
Wed Jul 1 19:23:57 CDT 2020
ARS National Services, Inc.             AT&T Mobility                        Amcol Systems, Inc.
P.O. Box 469046                         P.O. Box 537104                      111 Lancewood Rd.
Escondido, CA 92046-9046                Atlanta, GA 30353-7104               Columbia, SC 29210-7523



American Coradius International, LLC    American Medical Collection Agency   Ashley Funding Services, LLC
2420 Sweet Home Rd., Suite 150          P.O. Box 1235                        Resurgent Capital Services
Amherst, NY 14228-2244                  Elmsford, NY 10523-0935              PO Box 10587
                                                                             Greenville, SC 29603-0587


Baylor Scott & White                    Baylor University Medical Center     Bonial & Associates, P.C.
P.O. Box 842727                         3500 Gaston Avenue                   14841 Dallas Parkway, Suite 425
Dallas, TX 75284-2727                   Dallas, TX 75246-2088                Dallas, TX 75254-8067



Burns, Cooper & Associates              CBHV                                 Capital One Bank (USA), N.A.
P.O. Box 1459                           P.O. Box 831                         4515 N Santa Fe Ave
Sulphur Springs, TX 75483-1459          Newburgh, NY 12551-0831              Oklahoma City, OK 73118-7901



Capital One Bank, N.A.                  CareNow                              Chase Bank USA, N.A.
P.O. Box 30285                          P.O. Box 743571                      c/o Robertson, Anschutz & Schneid, P.L.
Salt Lake City, UT 84130-0285           Atlanta, GA 30374-3571               6409 Congress Avenue, Suite 100
                                                                             Boca Raton, Florida 33487-2853


(p)JPMORGAN CHASE BANK N A              Comenity Bank                        Credit Collection Service
BANKRUPTCY MAIL INTAKE TEAM             4590 E. Broad Street                 P.O. Box 55126
700 KANSAS LANE FLOOR 01                Columbus, OH 43213-1301              Boston, MA 02205-5126
MONROE LA 71203-4774


Credit One Bank                         Credit Systems International         (p)CREDIT UNION OF TEXAS
P.O. Box 60500                          1277 Country Club Lane               P O BOX 515718
City of Industry, CA 91716-0500         Fort Worth, TX 76112-2304            DALLAS TX 75251-5718



Discover Financial Services             Discover Student Loans               Dish Network
P.O. Box 733509                         PO Box 30925                         1910 Joe Stephens Ave.
Dallas, TX 75373-3509                   Salt Lake City, UT 84130-0925        Weslaco, TX 78599-3702



Diversified Healthcare Services, Inc.   Carey D. Ebert                       Fed Loan Servicing
P.O. Box 830808                         P. O. Box 941166                     ATTN: Bankruptcy
Richardson, TX 75083-0808               Plano, TX 75094-1166                 P.O. Box 69184
                                                                             Harrisburg, PA 17106-9184
Financial Corporation of America         First Choice Emergency Room              Freedom Mortgage
P.O. Box 732651                          220 E. Las Colinas, Ste. 1000            301 Harper Dr.
Dallas, TX 75373-2651                    Irving, TX 75039-1226                    Mt. Laurel, NJ 08054



Freedom Mortgage Corporation             Freedom Mortgage Corporation             GEICO
14841 Dallas Parkway, Suite 425          10500 Kincaid Drive                      2280 N Greenville Ave.
Dallas, TX 75254-8067                    Fishers, Indiana 46037-9764              Richardson, TX 75082-4412



Hunt County                              Hunt County                              Hunt Regional Medical Center
Linebarger Goggan Blair & Sampson LLP    Linebarger Goggan Blair & Sampson, LLP   4215 Joe Ramsey Blvd. E
c/o Melissa L. Palo                      c/o Melissa L. Palo                      Greenville, TX 75401-7852
2777 N. Stemmons Freeway                 2777 N. Stemmons Frwy
Suite 1000                               Suite 1000
Dallas, Tx 75207-2328                    Dallas, TX 75207-2328
IC System                                Internal Revenue Service                 Erin Colleen Kubala
P.O. Box 64738                           Special Procedures - Insolvency          3505 Spruce Street
St. Paul, MN 55164-0378                  P.O. Box 7346                            Royse City, TX 75189-6228
                                         Philadelphia, PA 19101-7346


Joseph John Kubala III                   LVNV Funding, LLC                        Laboratory Corporation of America
3505 Spruce Street                       Resurgent Capital Services               1801 1st Ave. S #101
Royse City, TX 75189-6228                PO Box 10587                             Birmingham, AL 35233-1910
                                         Greenville, SC 29603-0587


MIDLAND FUNDING LLC                      Medicredit                               Midland Credit Management (MCM)
PO Box 2011                              P.O. Box 1629                            P.O. Box 60578
Warren, MI 48090-2011                    Maryland Heights, MO 63043-0629          Los Angeles, CA 90060-0578



Gregory W. Mitchell                      Optum Bank                               (p)PMAB LLC
The Mitchell Law Firm, L.P.              2525 Lake Park Blvd, #101                4135 SOUTH STREAM BLVD SUITE 400
1412 Main Street                         Salt Lake City, UT 84120-8230            CHARLOTTE NC 28217-4636
Suite 500
Dallas, TX 75202-4042

Melissa L. Palo                          Penn Credit Corporation                  Chandra Dianne Pryor
Linebarger Goggan Blair & Sampson LLP    P.O. Box 69703                           Bonial & Associates PC
2777 N. Stemmons Freeway, Suite 1000     Harrisburg, PA 17106-9703                14841 Dallas Pkwy., Ste.425
Dallas, TX 75207-2328                                                             Dallas, TX 75254-8067


QVC                                      Red River Valley Radiology               Riddle & Williams
1200 Wilson Dr.                          P.O. Box 100                             3811 Turtle Creek Blvd., Suite 500
West Chester, PA 19380-4262              Paris, TX 75461-0100                     Dallas, TX 75219-4497



Rockwall CAD                             Rockwall Urgent Care                     John Schlotter
Linebarger Goggan Blair & Sampson, LLP   810 E Ralph Hall Pkwy                    Mccalla Raymer Leibert Pierce, LLC
c/o Melissa L. Palo                      Rockwall, TX 75032-6879                  1544 Old Alabama Road
2777 N. Stemmons Frwy                                                             Roswell, GA 30076-2102
Suite 1000
Dallas, TX 75207-2328
(p)SUDDENLINK COMMUNICATIONS                         Synchrony Bank                                       Texas Health Physicians Group
6013 63RD STREET                                     ATTN: Bankruptcy Dept.                               9229 LBJ Freeway
LUBBOCK TX 79424-2718                                P.O. Box 965061                                      Dallas, TX 75243-4403
                                                     Orlando, FL 32896-5061


Texas Medicine Resources                             Texas Secretary of State                             The Mitchell Law Firm, L.P.
1105 N Central Expy                                  101 E. 15th St.                                      12720 Hillcrest Road, Suite 625
Allen, TX 75013-6103                                 Austin, TX 78778-1442                                Dallas, Texas 75230-2163



U.S. Attorney General                                US Trustee                                           USAA Federal Savings Bank
Department of Justice                                Office of the U.S. Trustee                           10750 McDermott Freeway
Main Justice Building                                110 N. College Ave.                                  San Antonio, TX 78288-9876
10th & Constitution Ave., NW                         Suite 300
Washington, DC 20530-0001                            Tyler, TX 75702-7231

United Revenue Corp                                  (p)WALNUT HILL MEDICAL CENTER                        Wells Fargo Bank, N.A.
204 Billings St., Suite 210                          7515 GREENVILLE AVENUE                               PO Box 10438, MAC F8235-02F
Arlington, TX 76010-2495                             STE 710                                              Des Moines, IA 50306-0438
                                                     DALLAS TX 75231-3848


Wells Fargo Financial                                Lance E. Williams                                    Woodland Creek HOA
3455 Beltline Rd., N. Suite 215                      Riddle & Williams, P.C.                              3811 Turtle Creek Blvd., Suite 500
Irving, TX 75062-7861                                3811 Turtle Creek Blvd                               Dallas, TX 75219-4497
                                                     Suite 500
                                                     Dallas, TX 75219-4497

Woodland Creek of Royse City                         Stephen Wu                                           Michael Zientz
c/o Riddle and Williams                              Mackie, Wolf, Zientz and Mann                        Mackie Wolf & Zientz, P.C.
3811 Turtle Creek Blvd                               14160 North Dallas Parkway, Suite 900                14160 N. Dallas Parkway, Suite 900
Suite 500                                            Dallas, TX 75254-4314                                Dallas, TX 75254-4314
Dallas, TX 75219-4497



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Chase Card Services                                  Credit Union of Texas                                (d)Credit Union of Texas
P.O. Box 15298                                       P.O. Box 517028                                      PO Box 515718
Wilmington, DE 19850-5298                            Dallas, TX 75251                                     Dallas TX 75251



PMAB, LLC                                            Suddenlink Communications                            Walnut Hill Medical Center
4135 S Stream Blvd, #400                             520 Maryville Centre Dr.                             7502 Greenville Ave.
Charlotte, NC 28217                                  St. Louis, MO 63141                                  Dallas, TX 75231




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.
(d)Carey D. Ebert      (d)Rockwall CAD                          End of Label Matrix
P. O. Box 941166       Linebarger Goggan Blair & Sampson, LLP   Mailable recipients   77
Plano, TX 75094-1166   c/o Melissa L. Palo                      Bypassed recipients    2
                       2777 N. Stemmons Frwy                    Total                 79
                       Suite 1000
                       Dallas, TX 75207-2328
